Citation Nr: 1027667	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for deviated 
nasal septum

2.  Entitlement to an initial compensable rating for rhinitis 
with sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 
1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which, in pertinent part, established service connection for 
deviated nasal septum and rhinitis with sinusitis.  Both 
disabilities were assigned initial noncompensable (zero percent) 
ratings, effective April 26, 2007.  The Veteran appealed, 
contending that compensable ratings were warranted.  He did not 
disagree with the effective date for the initial grant of service 
connection.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of this 
hearing has been associated with the Veteran's VA claims folder.  

The Veteran has submitted evidence directly to the Board, 
accompanied by a waiver of having this evidence initially 
considered by the agency of original jurisdiction in accord with 
38 C.F.R. § 20.1304 (2009).

For the reasons detailed below, the Board finds that further 
development is required for resolution of this case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded a VA medical 
examination of his deviated nasal septum and rhinitis with 
sinusitis in June 2008.  However, he criticized the adequacy of 
this examination at his May 2010 Board hearing.  Moreover, his 
testimony at this hearing intimates that both of these service-
connected disabilities had increased in severity since this 
examination.  This latter assertion is supported by the fact that 
he underwent surgery on his nose in December 2009.  The Veteran 
also indicated his willingness to report for a new examination of 
these disabilities at his hearing.

In view of the foregoing, the Board finds that the evidence of 
record may not accurately reflect the current nature and severity 
of the Veteran's service-connected deviated nasal septum and 
rhinitis with sinusitis.  See VAOPGCPREC 11-95 (April 7, 1995) 
(When a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board concludes that the case should be 
remanded for a new examination to adequately evaluate these 
disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that the Veteran testified that he receives 
all his treated for the deviated nasal septum and rhinitis with 
sinusitis from Dr. RO, a private physician.  Further, Dr. RO is 
listed as the referring physician on the Veteran's December 2009 
surgical report.  However, no records from Dr. RO appears to be 
of record.  As such, this indicates there is relevant medical 
evidence in existence but not associated with the record.  This 
also warrants a remand in the instant case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected deviated nasal septum and 
rhinitis with sinusitis since June 2008.  
Moreover, the AMC/RO should follow-up on 
the Veteran's account of private treatment 
for these disabilities from Dr. RO.

After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected deviated nasal septum and 
rhinitis with sinusitis.  The claims folder 
should be made available to the examiner 
for review before the examination.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
April 2009 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


